Exhibit 10.32

 

RESTRICTED STOCK UNIT AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

SHARES

 

GRANT

DATE

«Full_Name»   «Shares»   «Grant_Date»

 

WMS Industries Inc. (the “Company”) hereby awards to you the number of
Restricted Stock Units shown above, effective as of the Grant Date. Each
Restricted Stock Unit represents the obligation of the Company to deliver one
share of the Company's common stock, par value $0.50 per share (the “Common
Stock”) to you at the time provided in this Agreement, unless earlier terminated
as provided herein. This award is granted to you pursuant to the Company’s
Amended and Restated 2005 Incentive Plan (the “Plan”), and is subject to the
terms and conditions in the Plan which terms are incorporated by reference in
this Agreement as if fully set forth herein and the terms and conditions set
forth below. Any capitalized, but undefined, term used in this Agreement shall
have the meaning ascribed to it in the Plan.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and the Plan referenced herein.

 

WMS Industries Inc.

Brian R. Gamache

President and Chief Executive Officer

 

Accepted by Employee:

«Full_Name»

 

PLEASE SIGN BOTH COPIES OF THIS AGREEMENT AND

RETURN (1) ORIGINALLY EXECUTED COPY WITHIN 15 DAYS TO:

 

WMS—Legal Department

Waukegan Office

 

PLEASE RETAIN THE OTHER ORIGINALLY EXECUTED COPY FOR YOUR RECORDS.

 

This is not a stock certificate or a negotiable instrument.

 

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Vesting; Transferability Restriction; Unsecured Obligation. Your Restricted
Stock Units will vest as follows:

 

PERCENTAGE OF

UNITS VESTED

 

DATE

VESTING

Up to 25% of total   1st Anniversary of Grant Up to 50% of total   2nd
Anniversary of Grant Up to 75% of total   3rd Anniversary of Grant Up to 100% of
total   4th Anniversary of Grant

 

Your Restricted Stock Units are not transferable by you. Except as may be
required by federal income tax withholding provisions or by the tax laws of any
state, your interests (and the interests of your beneficiaries, if any) under
this Agreement are not subject to the claims of your creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, pledged,
anticipated, or encumbered. Any attempt to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. Your Restricted Stock Units represent
an unsecured promise by the Company to issue shares of Common Stock to you in
the future. Your rights to your Restricted Stock Units are no greater than that
of other general, unsecured creditors of the Company. As used in this Agreement,
your primary employer (“Employer”), the Company, and their subsidiaries and
affiliates are collectively referred to as the “Employer Group.”

 

2. Delivery of Shares of Common Stock. Promptly after your Restricted Stock
Units vest, the Company will cause to be issued to you (or your beneficiary(ies)
or personal representative, if you are deceased) in book-entry in the records of
the Company’s transfer agent, shares of Common Stock equal to the number of
vested Restricted Stock Units granted herein.

 

3. Termination. Your Restricted Stock Units will terminate immediately if you
cease your service or employment with the Employer Group for any reason,
including but not limited to voluntary termination by you or termination by the
Employer Group with or without cause. Should you die during your service or
employment with the Employer Group, your Restricted Stock Units shall
immediately terminate.

 

4. Additional Forfeiture. The Compensation Committee of the Board of Directors
may cancel, suspend, withhold or otherwise limit or restrict the delivery of
shares of Common Stock under your Restricted Stock Units at any time if you
(i) are not in compliance with all applicable provisions of this Agreement or
the Plan or (ii) engage in any activity inimical, contrary or harmful to the
interests of the Employer Group, including, but not limited to: (A) conduct
related to your service or employment for which either criminal or civil
penalties against you may be sought, (B) violation of any policies of the
Employer Group, including, without limitation, insider trading policies or
anti-harassment policies or (C) participating in a hostile takeover attempt
against the Employer Group.

 

5. Restrictive Covenants. As a condition of and consideration for your receipt
of these Restricted Stock Units and in consideration for «Grant_Reason», you
agree with the Company as follows:

 

(a) Acknowledgments. You acknowledge that:

 

(i) The Employer Group is engaged in the business of designing, developing,
manufacturing, selling, leasing and distributing gaming devices (e.g., without
limitation, video and reel spinning slot machines, video poker games, video
lottery terminals, local progressives and wide-area progressive systems),
related hardware and software, as well as ancillary products associated with
such gaming devices, including without limitation marketing materials, chairs,
and signage (“Business”).

 

(ii) As an integral part of its business, the Employer Group develops and
maintains proprietary, confidential and trade secret information relating to
both specific gaming machines and gaming

 

2



--------------------------------------------------------------------------------

machines generally, as well as those being developed, its Business, including,
but not limited to, information related to design, product development plans and
strategies, techniques for game design and development, knowledge regarding and
plans for the integration of hardware and software, product maintenance and
operations, game and bonus concepts, product and marketing strategies, new game
concepts, mathematical formulas, license agreements, research regarding players’
behavior and trends in the gaming industry and game themes, licensed and
non-licensed themes, and strategic marketing.

 

(iii) The Employer Group undertakes various efforts and measures to maintain the
secrecy and confidentiality of its proprietary, confidential and trade secret
information.

 

(iv) You have or will have access to and knowledge of such proprietary,
confidential and trade secret information.

 

(v) The scope of the covenants and restrictions on future employment set forth
below, including with respect to time, territory and industry are reasonable and
fair and are necessary for the protection of the Employer Group’s proprietary,
confidential and trade secret information.

 

(vi) The scope of the covenants and restrictions contained herein in no way
limit you from utilizing in future employment your general skills and abilities
as well as the general and non-proprietary, non-confidential and non-trade
secret information and knowledge that you have or will obtain, acquire and
develop in the course of employment with the Employer Group.

 

(vii) For a period of one (1) year following termination of your employment with
the Employer Group, you would not be able to work for a competing Business
anywhere in the world without using or disclosing the proprietary, confidential
or trade secret information of the Employer Group, regardless of any measures
taken by you or a future employer to protect and preserve the Employer Group’s
proprietary, confidential or trade secret information.

 

(viii) You have both general and specific skills and abilities that are
beneficial across many industries outside of the Business and which are located
throughout the world, including throughout the United States.

 

(b) Covenants. You hereby covenant and agree that during your employment by the
Employer Group and for a period of one (1) year following your voluntary
termination of employment or any termination of your employment by the Employer
Group for cause or without cause:

 

(i) You shall not engage or participate in, or assist, advise or otherwise be
connected with (including as an employee, independent contractor, owner,
partner, member, shareholder, officer, director, advisor, consultant, lender,
supplier, agent or otherwise) a business located anywhere in the world which is
engaged in the design, development, importation, manufacture, leasing,
distribution and/or sale of gaming devices, or component parts for gaming
devices or related hardware and software, as well as ancillary products
associated with such gaming devices, including without limitation marketing
materials, chairs, and signage; provided, however, that nothing in this
agreement shall prevent you from acquiring or owning, as a passive investment,
up to one percent (1%) of the outstanding voting securities of an entity engaged
in a competing Business which securities are publicly traded in any recognized
national securities market;

 

(ii) You shall not solicit or attempt to solicit (i) any person, Employer Group
or entity who is or has been a customer of the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group to do business with any person, company or entity other than the Employer
Group, or (ii) solicit for employment or employ any employee of the Employer
Group or any person who is or was employed by the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group, or take any actions which are calculated to persuade any such person to
terminate his or her association with the Employer Group.

 

(c) Injunctive Relief. You acknowledge that any violation or threatened
violation by you of the covenants contained in this agreement would cause
material and irreparable harm to the Company and that the

 

3



--------------------------------------------------------------------------------

Company would not have an adequate remedy at law because is will be difficult or
impossible to establish the full and precise monetary value of such damage. The
Company agrees that, in addition to any and all other remedies available to it
at law or in equity, the Company shall have the right to have your violation or
threatened violation of any of the covenants contained herein restrained by
equitable relief, including, but not limited to, a temporary restraining order,
a preliminary injunction, a permanent injunction, or such other alternative
relief as may be appropriate, without the necessity of the Company posting any
bond. In the event you breach the covenants contained herein, the restricted
period applicable to you shall be extended for the period of such breach.

 

(d) Indemnification. You agree to indemnify, save and hold harmless the Company
from and against any and all claims, damages, losses and expenses (including
reasonable attorneys’ and expert witness fees) resulting from or arising out of
any breach by you of this Agreement, or incurred by the Company in enforcing
this Agreement against you.

 

(e) Other Limitations. The provisions of this Section 4 are in addition to the
award forfeiture provisions set forth in Section 10 of the Plan and in no way
modify, amend or change such Plan provisions.

 

6. Adjustments. If there is any change in the Common Stock by reason of stock
dividends, split-ups, mergers, consolidations, reorganizations, combinations or
exchanges of shares or the like, the number of Restricted Stock Units held by
you shall be adjusted appropriately so that the number of Restricted Stock Units
held by you after such an event shall equal the number of shares of Common Stock
a stockholder would own after such an event if the stockholder, at the time such
an event occurred, had owned shares of Common Stock equal to the number of
Restricted Stock Units held by you immediately before such an event; provided
however, that the Company will not be obligated to issue fractional shares to
you.

 

7. No Stockholder Rights. You will not have any stockholder rights, such as
rights to vote or to receive dividends or other distributions, with respect to
any Restricted Stock Units held by you. As a holder of Restricted Stock Units,
you will have only the cash dividend equivalents and adjustment rights provided
in this Agreement.

 

8. Securities Laws. The Company shall not be obligated to issue any Common Stock
pursuant to this Agreement if, in the opinion of counsel to the Company, the
shares to be so issued are required to be registered or otherwise qualified
under the United States Securities Act of 1933, as amended, or under any other
applicable statute, regulation or ordinance affecting the sale of securities,
unless and until such shares have been so registered or otherwise qualified.

 

9. Choice of Law. This Restricted Stock Unit Agreement shall be governed by and
construed and interpreted in accordance with the substantive laws of the State
of Delaware, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.

 

10. Income Taxes. It is understood that the Company may establish, from time to
time, appropriate procedures to provide for payment or withholding of such
income or other taxes as may be required by law to be paid or withheld in
connection with the vesting of this Restricted Stock Unit. By the execution
hereof, you hereby agree to pay to the Company or your Employer all such amounts
requested by the Company to permit the Company or your Employer to make the
required withholding in order to allow the Company or your Employer to take any
tax deduction available to it resulting from the vesting of this Restricted
Stock Unit.

 

11. No Right to Further Grants. Restricted Stock Unit grants are within the
discretion of the Plan Administrator, and no such grant entitles you to any
further grants.

 

12. Interpretations Binding. Plan Administrator interpretations and
determinations are binding and conclusive.

 

4